NIX, Judge.
This is an attempt by the petitioner, Al-vie Wright, to file a petition for a Writ of Habeas Corpus, seeking his release from the State Penitentiary at McAlester, Oklahoma.
It will be unnecessary to set out the allegations in the petition, as it does not meet the requirements necessary to invoke jurisdiction on this Court. We have ncid' .repeatedly, as in the case of In re r Salisbury, Okl.Cr., 363 P.2d 380 :
“Where inmate of penitentiary wishes to challenge judgment and sentence pronounced against him, he should attach to his petition for writ of habeas corpus a certified copy of the information, and a certified copy of such judgment and sentence.”
No such documents were filed in connection with this case.
Where petition for habeas corpus-is filed, the burden is upon the petitioner to prove grounds upon which he relies for his release, and the unsupported statements of a petitioner do not meet the requirements of the proof. Huggins v. Raines, Okl.Cr., 372 P.2d 248.
Accordingly, the petition for Writ of Habeas Corpus is Denied.
JOHNSON, P. J., and BUSSEY, J.r concur.